PER CURIAM.
It appearing that there was substantial evidence to support the conviction of appellant upon counts 1, 3, and 5 of the indictment, that the punishment was no more than could have been imposed upon any single count, and that it is therefore unnecessary to consider whether error was committed in overruling the demurrer and motion to quash count 2 because such error, if any, would not be prejudicial, it is therefore ordered and adjudged that the Judgment of the District Court be and is in all things affirmed.